Case: 18-20531      Document: 00514663437         Page: 1    Date Filed: 10/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-20531                        United States Court of Appeals

                                  Summary Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 1, 2018

REGINALD NELSON,                                                          Lyle W. Cayce
                                                                               Clerk
                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2409


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Reginald Nelson appeals the district court’s denial of his motion for
release pending resolution of a 28 U.S.C. § 2254 application. Release was
proper if Nelson “raised substantial constitutional claims upon which he has a
high probability of success” and “extraordinary or exceptional circumstances
exist which make the grant of bail necessary to make the habeas remedy



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20531    Document: 00514663437        Page: 2   Date Filed: 10/01/2018


                                    No. 18-20531

effective.”   Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).
Extraordinary circumstances exist, for example, where there has been a
“serious deterioration of the petitioner’s health while incarcerated”; where a
short sentence for a relatively minor crime is “so near completion that
extraordinary action is essential to make collateral review truly effective”; and
possibly where there has been an “extraordinary delay in processing a habeas
corpus petition.” Id. at 702 n.1.
      We need not address the merits of Nelson’s claims, which remain
pending before the district court, because he has not demonstrated
extraordinary or exceptional circumstances that necessitate his release. See
Calley, 496 F.2d at 702.    Accordingly, the district court did not abuse its
discretion by denying Nelson’s motion for release without a hearing. The
district court’s order is AFFIRMED. To the extent Nelson seeks to challenge
the denial of his motions for appointment of counsel, he has not appealed those
orders.




                                         2